—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 20, 1993, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The record shows that claimant initially continued to work part time at a department store after her full-time job for a different employer ended under nondisqualifying "circumstances. Claimant began receiving partial unemployment insurance benefits and she kept on doing so even after she quit her part-time job. Claimant admitted that she quit this position because she had marital problems and needed time to find another place to live. Under the circumstances, we conclude that there is substantial evidence to support the Board’s determination that claimant voluntarily quit her position without good cause and that she received a recoverable overpayment of benefits. The remaining claims advanced by claimant, including her assertion that she was denied equal protection of the laws, have been examined and found to be without merit.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.